DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
 
Response to Amendment
The amendments and arguments/remarks filed on 04/04/2022 have been entered and fully considered.
Instant claim 1 has been amended currently.
Instant claims 2 and 4 have been cancelled currently.
Instant claims 1, 3, and 5-21 are pending currently.

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 

Regarding instant claim 1; Applicant states and discusses in the currently filed remarks that, “Applicant submits that neither Wang nor Thirstrup, nor any combination of those references, would teach or suggest a sweat sensing device having a volume-reducing component and an electromagnetic shield configured to protect a sensor from electromagnetic interference propagating from outside the wearer's body, inside the wearer's body, and through the wearer's body.” Applicant goes on to further state that, “In both the previous Office Action and the present Office Action, the Examiner acknowledges that Wang does not include an electromagnetic shield, but uses Thirstrup for the teaching of a shield, and suggests that one would combine Thirstrup's shield with the device of Wang. Thirstrup is directed to a leak sensor that includes a pair of electrodes, and describes the use of an electrically conductive shield (a layer, or foils, or coatings) placed on one side of the electrodes…  However, while Thirstrup's shield may inherently block electromagnetic interference propagating from outside a wearer's body, the positioning of that shield would not block any interference propagating from within a wearer's body or through a wearer's body (as is recited in independent claim 1). Thus, even if one were to modify the device of Wang to incorporate a shield covering a bandage, as shown in paragraph [0099] and FIG. 4(b) of Thirstrup, such a modified device would still not teach of suggest all of the limitations of independent claim 1 (as such a shield would not protect any portion of a sensor from electromagnetic interference propagating from within a wearer's body or through a wearer's body).” Emphasis added above.
The Examiner disagrees. Instant claim 1 (and its corresponding dependent claims) recites “a sweat sensing device” comprising “at least one electromagnetic shield”, wherein the “at least one shield is configured to protect at least a portion of the analyte sensor from electromagnetic interference propagating from outside the wearer's body, inside the wearer's body, and through the wearer's body.”  The instant claims, specifically instant claim 1, explicitly recites the use of one or more shields (“at least one electromagnetic shield”). Emphasis added. As stated below and previously, Thirstrup et al. discloses (para. [0051]) the use of an electrically conductive “shield” layer on the distal side of the first and the second electrode with a dielectric medium between the shield layer and the electrodes, wherein the shield layer is used as a way of eliminating ambient disturbances. In view of the currently filed instant claims, the combination of Wang et al. and Thirstrup et al. still meets the limitation of one or more electromagnetic shields that can perform the protective functions recited within the instant claims. Therefore, the instant claims are still rejected in view of the combination of Wang et al. and Thirstrup et al.
Furthermore, a new rejection under 35 USC 112 has been added in order to have the applicant clarify the structure of the invention of the instant claims; see below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Instant claim 1 (and its corresponding dependent claims) recites “a sweat sensing device” comprising “at least one electromagnetic shield”, wherein the “at least one shield is configured to protect at least a portion of the analyte sensor from electromagnetic interference propagating from outside the wearer's body, inside the wearer's body, and through the wearer's body.”  Emphasis added. Upon review of instant figures 2 and 4-6, the instant invention requires two opposing shields that surround sensing components in order to perform the claimed function of “protecting the at least a portion of the sensor from the outside and inside a wearer’s body”. However, the instant claims also explicitly recite the use of one or more shields (“at least one electromagnetic shield”). Emphasis added as well. Therefore, it is unclear as to the structure of the current invention encompassed by the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2013/152087 A2 (Wang et al.) in view of U.S. 2010/0030167 A1 (Thirstrup et al.).
In regards to instant claims 1 and 15; Wang et al. discloses sweat stimulation, collection, and sensing systems (title and fig. 1-9). In one embodiment, Wang et al. discloses (para. [0029] and fig. 4-5) a disposable senor 50 for fast stimulation and sensing of sweat in a single “wearable” format; wherein the sensor 50 comprises a chemical capacitor 66 or other biological chemical sensor and a disk 54 which acts as a reservoir of a cholinergic agent such as pilocarpine followed by an iontophoresis electrode 56, all secured to a wristband 58:  (“A wearable sweat sensing device configured to be placed on a wearer’s skin …”). Another embodiment of their invention discloses (fig. 6-9 and para. [0034]) continuous sensor 70 (“a sensor component, including at least one analyte-specific sensor …”) comprising a sweat porous “adhesive” layer 72, a sweat transportation medium 74, and an upper vapor porous covering 84, which allows sweat to evaporate and thus continue to flow through the collection pad - covering 84 may include a layer of a hydrogel to store sweat; wherein the sweat transportation medium includes a collection pad 76 resting on the adhesive layer 72 and a transfer section 78, which leads to an evaporation or storage pad 80. The transfer section 78 of sensor 70 extends from the collection pad 76 and around a chem-field effect transducer 82 (fig. 6-9 and para. [0034]). Wang et al. further discloses (para. [0035]) that transfer section 78 is formed from a plurality of narrow strips, which reduces the fluid flow path from the collection pad 76 to the evaporation pad 80:  (“one or more volume-reducing components …”).
Wang et al. does not expressly disclose an “at least one electromagnetic shield to protect at least a portion of the sensor …” or an “electromagnetic shield” being “embedded” or “adjacent” to an “adhesive”. However, Thirstrup et al. discloses (title) a leak sensor comprising a method and dressing for detecting detachment of the dressing on a user, which is applied to a surface of an at least partly electrically conductive object via an adhesive (abstract and fig. 1-17). Thirstrup et al. discloses (para. [0051]) the use of an electrically conductive “shield” layer on the distal side of the first and the second electrode with a dielectric medium between the shield layer and the electrodes, wherein the shield layer is used as a way of eliminating ambient disturbances. Thirstrup et al. further discloses (para. [0098] and fig. 4a-4d) the use of several foil layers 41,41’,46, and 46’ (“at least one electrically conductive coating” or “metal coating”) that are used with shield layer 44 via an adhesive:  (encompassing an “electromagnetic shield” being “embedded” or “adjacent” to an “adhesive”). Wang et al. (para. [0029] respectively) and Thirstrup et al. (para. [0126] respectively) both discloses detecting/sensing devices that are placed onto a user for their respective use; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the electrically conductive “shield” layer of Thirstrup et al. with the electrode 56 of Wang et al. or in place of the cover 84 of Wang et al. for the purpose of reducing capacitive coupling from ambient surroundings into the electrode of the wearable device in order to produce more reliable detection from the device (para. [0055] and [0104] of Thirstrup et al.).

	In regards to instant claims 3 and 5-7; Thirstrup et al. discloses (para. [0051]) an electrically conductive “shield” layer on the distal side of the first and the second electrode with a dielectric medium (encompassing “an electrical insulator coating”) between the shield layer and the electrodes.  Thirstrup et al. further discloses (para. [0098] and fig. 4a-4d) the use of several foil layers 41,41’,46, and 46’ (“at least one electrically conductive coating” or “metal coating”) that are used with shield layer 44 via an adhesive.
Instant claims 8-9, 17, and 20; Wang et al. discloses (fig. 6-9 and para. [0034]) continuous sensor 70 (“a sensor component, including at least one analyte-specific sensor …”) comprising a sweat porous adhesive layer 72, a sweat transportation medium 74 (encompassing a means for “a flow of sweat to a sensor”), and an upper vapor porous covering 84, which allows sweat to evaporate and thus continue to flow through the collection pad - covering 84 may include a layer of a hydrogel to store sweat; wherein the sweat transportation medium includes a collection pad 76 resting on the adhesive layer 72 and a transfer section 78, which leads to an evaporation or storage pad 80. Wang et al. discloses (para. [0035]) that transfer section 78 is formed from a plurality of narrow strips, which reduces the fluid flow path from the collection pad 76 to the evaporation pad 80 (encompassing the “a flow of sweat to a sensor”). The transfer section 78 of sensor 70 extends from the collection pad 76 and around a chem-field effect transducer 82 (encompassing “electronics”) - (fig. 6-9 and para. [0034]). The chem-field effect 82 includes a flexible base plastic layer 92 formed from Kapton or similar suitable materials, and along a periphery 93 of the base layer 92 is an RFID antenna 94 and a control chip 96 (para. [0036]):  (the antenna and chip comprising “an electrically conductive material …”).
In regards to instant claim 10; Wang et al. discloses (para. [0007]) the use of a cholinergic agent such as pilocarpine to induce sweating:  (“at least one material promoting wetting …”).

In regards to instant claims 11-14 and 16; Wang et al. discloses an embodiment of their invention discloses (fig. 6-9 and para. [0034]) continuous sensor 70 comprising a sweat “porous” adhesive layer 72, a sweat transportation medium 74, and an upper vapor “porous” covering 84, which allows sweat to evaporate and thus continue to flow through the collection pad - covering 84 may include a layer of a hydrogel to store sweat. 
Wang et al. does not expressly disclose an “at least one electromagnetic shield to protect at least a portion of the sensor …”. However, Thirstrup et al. discloses (title) a leak sensor comprising a method and dressing for detecting detachment of the dressing on a user, which is applied to a surface of an at least partly electrically conductive object via an adhesive (abstract and fig. 1-17). Thirstrup et al. discloses (para. [0051]) the use of an electrically conductive “shield” layer on the distal side of the first and the second electrode with a dielectric medium between the shield layer and the electrodes, wherein the shield layer is used as a way of eliminating ambient disturbances. Wang et al. (para. [0029] respectively) and Thirstrup et al. (para. [0126] respectively) both discloses detecting/sensing devices that are placed onto a user for their respective use; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the electrically conductive “shield” layer of Thirstrup et al. with the electrode 56 of Wang et al. or in place of the cover 84 of Wang et al. for the purpose of reducing capacitive coupling from ambient surroundings into the electrode of the wearable device in order to produce more reliable detection from the device (para. [0055] and [0104] of Thirstrup et al.).

	In regards to instant claims 18-19; Thirstrup et al. discloses (para. [0088]) that for certain resonance frequency within a certain frequency band of the reader circuit, the dimensions of the electrically conductive pattern need to be adapted to the frequency band. Thirstrup et al. further discloses (para. [0088]) that there are a number of parameters for tuning in order to match a certain resonance frequency; the main parameters are the thickness of the adhesive layer, the area of the ring-capacitance electrode, and the number of wire turns (n) of a ring-capacitance electrode for inductance:  (the tuning of the parameters encompassing “at least one electronic filter” and the different “filters” of the instant claims).
	In regards to instant claim 21; Thirstrup et al. discloses (para. [0124] and fig. 8) the use of a reader 113 for wireless detection of a leak, and a handling device 115 for alarming users of the leak.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/Dennis White/Primary Examiner, Art Unit 1798